DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS

	Claim 3, lines 14-15, "for one or more periods the planning period" has been changed to –for one or more periods in the planning period--;

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
the stability probability analyzer configured to calculate data relating to an N-1 stability for one or more periods in the planning period in which one or more of the devices of the plurality of devices to be maintained have been removed and select a period from the one or more periods with a highest associated probability of the presence of a stable state under disconnection conditions or maintenance conditions.
Claims 2 and 9-10 are considered allowable based at least upon its dependence of claim 1.
For claim 3, the prior art fails to teach:
the stability probability analyzer configured to calculate data relating to an N-1 stability for one or more periods in the planning period in which one or more of the devices of the plurality of devices to be maintained have been removed and select a period from the one or more periods with a highest associated probability of the presence of a stable state under disconnection conditions or maintenance conditions.
Claim 4 and 11-12 is considered allowable based at least upon its dependence of claim 3.
For claim 5, the prior art fails to teach:
determining from the analysis, at least one item of information relating to an N-1 stability of the energy transmission, energy distribution, or energy transmission and energy distribution network in one or more periods in the planning period in which one or more of the devices of the plurality of devices to be maintained have been removed.
Claims 6-8 are considered allowable based at least upon their dependence upon claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shi et al (US 2020/0327411) teaches controlling a power system using deep reinforcement learning to select a solution from an action space to fix voltage issues via training data including major topology changes due to maintenance and contingencies (Abstract and claims 1-3) but does not qualify as prior art due to a later filing date than the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIEL C PUENTES/Primary Examiner, Art Unit 2849